
	
		II
		Calendar No. 943
		110th CONGRESS
		2d Session
		S. 3362
		[Report No. 110–447]
		IN THE SENATE OF THE UNITED STATES
		
			July 29 (legislative day, July 28),
			 2008
			Mr. Kerry (for himself,
			 Ms. Snowe, Mr.
			 Lieberman, Ms. Landrieu,
			 Mr. Bayh, Mr.
			 Cardin, Mr. Coleman,
			 Mr. Levin, and Mr. Brown) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Small Business and Entrepreneurship
		
		
			August 22
			 (legislative day, August 1), 2008
			Reported under authority of the order of the Senate of
			 August 1, 2008, by Mr. Kerry, without
			 amendment
		
		A BILL
		To reauthorize and improve the SBIR and STTR programs,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the SBIR/STTR Reauthorization Act of
			 2008.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				TITLE I—Reauthorization of the SBIR and STTR programs
				Sec. 101. Extension of termination dates.
				Sec. 102. Status of the office of technology.
				Sec. 103. SBIR cap increase.
				Sec. 104. STTR cap increase.
				Sec. 105. SBIR and STTR award levels.
				Sec. 106. Agency and program collaboration.
				Sec. 107. Elimination of Phase II invitations.
				Sec. 108. Majority-venture investments in SBIR
				firms.
				Sec. 109. SBIR and STTR special acquisition
				preference.
				Sec. 110. Collaborating with Federal laboratories and research
				and development centers.
				Sec. 111. Notice requirement.
				TITLE II—Outreach and commercialization initiatives
				Sec. 201. Rural and State outreach.
				Sec. 202. SBIR–STEM Workforce Development Grant Pilot
				Program.
				Sec. 203. Technical assistance for awardees.
				Sec. 204. Commercialization pilot program at Department of
				Defense.
				Sec. 205. Commercialization Pilot Program for civilian
				agencies.
				Sec. 206. Nanotechnology initiative.
				Sec. 207. Accelerating cures.
				TITLE III—Oversight and evaluation
				Sec. 301. Streamlining annual evaluation
				requirements.
				Sec. 302. Data collection from agencies for SBIR.
				Sec. 303. Data collection from agencies for STTR.
				Sec. 304. Public database.
				Sec. 305. Government database.
				Sec. 306. Accuracy in funding base calculations.
				Sec. 307. Continued evaluation by the National Academy of
				Sciences.
				Sec. 308. Technology insertion reporting
				requirements.
				Sec. 309. Intellectual property protections.
				TITLE IV—Policy directives
				Sec. 401. Conforming amendments to the SBIR and the STTR policy
				directives.
			
		3.DefinitionsIn this Act—
			(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively;
			(2)the terms
			 extramural budget, Federal agency, Small
			 Business Innovation Research Program, SBIR, Small
			 Business Technology Transfer Program, and STTR have the
			 meanings given such terms in section 9 of the Small Business Act (15 U.S.C.
			 638); and
			(3)the term
			 small business concern has the same meaning as under section 3 of
			 the Small Business Act (15 U.S.C. 632).
			IReauthorization
			 of the SBIR and STTR programs
			101.Extension of
			 termination dates
				(a)SBIRSection
			 9(m) of the Small Business Act (15 U.S.C. 638(m)) is amended by striking
			 2008 and inserting 2022.
				(b)STTRSection
			 9(n)(1)(A) of the Small Business Act (15 U.S.C. 638(n)(1)(A)) is amended by
			 striking 2009 and inserting 2023.
				102.Status of the
			 office of technologySection
			 9(b) of the Small Business Act (15 U.S.C. 638(b)) is amended—
				(1)in paragraph (7),
			 by striking and at the end;
				(2)in paragraph (8),
			 by striking the period at the end and inserting ; and;
				(3)by redesignating
			 paragraph (8) as paragraph (9); and
				(4)by adding at the
			 end the following:
					
						(10)to maintain an
				Office of Technology—
							(A)to carry out its
				responsibilities under this section, headed by the Assistant Administrator for
				Technology, who shall report directly to the Administrator; and
							(B)which shall be
				independent from the Office of Government Contracting and sufficiently staffed
				and funded to comply with the oversight, reporting, and public database
				responsibilities assigned to the Office of Technology by the
				Administrator.
							.
				103.SBIR cap
			 increaseSection 9(f) of the
			 Small Business Act (15 U.S.C. 638(f)) is amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (B), by striking and at the end; and
					(B)by striking
			 subparagraph (C) and inserting the following:
						
							(C)not less than 2.5
				percent of such budget in fiscal year 2009;
							(D)not less than 2.6
				percent of such budget in fiscal year 2010;
							(E)not less than 2.7
				percent of such budget in fiscal year 2011;
							(F)not less than 2.8
				percent of such budget in fiscal year 2012;
							(G)not less than 2.9
				percent of such budget in fiscal year 2013;
							(H)not less than 3.0
				percent of such budget in fiscal year 2014;
							(I)not less than 3.1
				percent of such budget in fiscal year 2015;
							(J)not less than 3.2
				percent of such budget in fiscal year 2016;
							(K)not less than 3.3
				percent of such budget in fiscal year 2017;
							(L)not less than 3.4
				percent of such budget in fiscal year 2018; and
							(M)not less than 3.5
				percent of such budget in fiscal year 2019 and each fiscal year
				thereafter,
							;
				and
					(2)in paragraph
			 (2)—
					(A)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and adjusting
			 the margins accordingly;
					(B)by striking
			 A Federal agency and inserting the following:
						
							(A)In
				generalA Federal agency
							;
				and
					(C)by adding at the
			 end the following:
						
							(B)Department of
				Defense and Department of EnergyFor the Department of Defense
				and the Department of Energy, to the greatest extent practicable, the increased
				percentage of expenditures required under subparagraphs (D) through (M) of
				paragraph (1) shall not be used for new Phase I or Phase II awards and shall be
				used for activities that further the technology readiness levels of
				technologies being developed under Phase II awards, including to conduct
				testing and evaluation, in order to promote the transition of such technologies
				into commercial or defense products or systems furthering the mission needs of
				the Department of Defense or the Department of Energy, as the case may
				be.
							(C)Department of
				Health and Human ServicesSubparagraphs (D) through (M) of
				paragraph (1) shall not apply to the Department of Health and Human Services.
				For fiscal year 2009, and each fiscal year thereafter, the Department of Health
				and Human Services shall expend with small business concerns not less than 2.5
				percent of the extramural budget for research or research and development of
				the department of Health and Human
				Services.
							.
					104.STTR cap
			 increaseSection 9(n)(1)(B) of
			 the Small Business Act (15 U.S.C. 638(n)(1)(B)) is amended—
				(1)in clause (i), by
			 striking and at the end;
				(2)in clause (ii),
			 by striking thereafter. and inserting through fiscal year
			 2009;; and
				(3)by adding at the
			 end the following:
					
						(iii)0.4 percent for
				fiscal years 2010 and 2011;
						(iv)0.5 percent for
				fiscal years 2012 and 2013; and
						(v)0.6 percent for
				fiscal year 2014 and each fiscal year
				thereafter.
						.
				105.SBIR and STTR
			 award levels
				(a)SBIR
			 adjustmentsSection 9(j)(2)(D) of the Small Business Act (15
			 U.S.C. 638(j)(2)(D)) is amended—
					(1)by striking
			 $100,000 and inserting $150,000; and
					(2)by striking
			 $750,000 and inserting $1,000,000.
					(b)STTR
			 adjustmentsSection 9(p)(2)(B)(ix) of the Small Business Act (15
			 U.S.C. 638(p)(2)(B)(ix)) is amended—
					(1)by striking
			 $100,000 and inserting $150,000; and
					(2)by striking
			 $750,000 and inserting $1,000,000.
					(c)Triennial
			 adjustmentsSection 9 of the
			 Small Business Act (15 U.S.C. 638) is amended—
					(1)in subsection
			 (j)(2)(D)—
						(A)by striking
			 5 years and inserting 3 years; and
						(B)by striking
			 and programmatic considerations; and
						(2)in subsection
			 (p)(2)(B)(ix) by striking greater or lesser amounts to be awarded at the
			 discretion of the awarding agency, and inserting and an
			 adjustment for inflation of such amounts once every 3 years,.
					(d)Limitation on
			 certain awardsSection 9 of the Small Business Act (15 U.S.C.
			 638) is amended by adding at the end the following:
					
						(aa)Limitation on
				certain awardsNo Federal agency may issue an award under the
				SBIR program or the STTR program if the size of the award exceeds the award
				guidelines established under this section by more than 50 percent.
				Participating agencies shall maintain information on awards exceeding the
				guidelines, including award amounts, justification for exceeding the amount,
				identities and locations of recipients, whether a recipient has received
				venture capital investment and, if so, if the recipient is majority-owned and
				controlled by multiple venture capital companies, and the Administration shall
				include such information in its annual report to
				Congress.
						.
				106.Agency and
			 program collaborationSection
			 9 of the Small Business Act (15 U.S.C. 638), as amended by this Act, is amended
			 by adding at the end the following:
				
					(bb)Subsequent
				phases
						(1)Agency
				collaborationA small business concern that received an award
				from a Federal agency under this section shall be eligible to receive an award
				for a subsequent phase from another Federal agency, if the head of each
				relevant Federal agency or its component makes a written determination that the
				topics of the relevant awards are the same and both agencies report the awards
				to the Administration for inclusion in the public database under subsection
				(k).
						(2)SBIR and STTR
				collaborationA small business concern which received an award
				under this section under the SBIR program or the STTR program may receive an
				award under this section for a subsequent phase in either the SBIR program or
				the STTR program and the participating agency or agencies shall report the
				awards to the Administration for inclusion in the public database under
				subsection
				(k).
						.
			107.Elimination of
			 Phase II invitationsSection
			 9(e) of the Small Business Act (15 U.S.C. 638(e)) is amended—
				(1)in paragraph
			 (4)(B), by striking to further and inserting: not
			 encumbered by any invitation, pre-screening, pre-selection, or down-selection
			 process between the first phase and the second phase that will further;
			 and
				(2)in paragraph
			 (6)(B), by striking to further develop proposed ideas to and
			 inserting not encumbered by any invitation, pre-screening,
			 pre-selection, or down-selection process between the first phase and the second
			 phase that will further develop proposals which.
				108.Majority-venture
			 investments in SBIR firms
				(a)In
			 generalSection 9 of the
			 Small Business Act (15 U.S.C. 638), as amended by this Act, is amended by
			 adding at the end the following:
					
						(cc)Majority-venture
				investments in SBIR firms
							(1)Authority and
				determination
								(A)In
				generalUpon a written determination provided not later than 30
				days in advance to the Administrator and to the Committee on Small Business and
				Entrepreneurship of the Senate and the Committee on Small Business of the House
				of Representatives—
									(i)the head of the
				SBIR program of the National Institutes of Health may award not more than 18
				percent of the SBIR funds of the National Institutes of Health allocated in
				accordance with this Act, in the first full fiscal year beginning after the
				date of enactment of this subsection, and each fiscal year thereafter, to small
				business concerns that are owned in majority part by venture capital companies
				and that satisfy the qualification requirements under paragraph (2) through
				competitive, merit-based procedures that are open to all eligible small
				business concerns; and
									(ii)the head of any
				other Federal agency participating in the SBIR program may award not more than
				8 percent of the SBIR funds of the Federal agency allocated in accordance with
				this Act, in the first full fiscal year beginning after the date of enactment
				of this subsection, and each fiscal year thereafter, to small business concerns
				that are owned in majority part by venture capital companies and that satisfy
				the qualification requirements under paragraph (2) through competitive,
				merit-based procedures that are open to all eligible small business
				concerns.
									(B)DeterminationA
				written determination under subparagraph (A) shall demonstrate that the use of
				the authority under that subparagraph will induce additional venture capital
				funding of small business innovations, substantially contribute to the mission
				of the funding Federal agency, demonstrate a need for public research, and
				otherwise fulfill the capital needs of small business concerns for additional
				financing for the SBIR project.
								(2)Qualification
				requirementsThe Administrator shall establish requirements
				relating to the affiliation by small business concerns with venture capital
				companies, which may not exclude a United States small business concern from
				participation in the program under paragraph (1) on the basis that the small
				business concern is owned in majority part by, or controlled by, more than 1
				United States venture capital company, so long as no single venture capital
				company owns more than 49 percent of the small business concern.
							(3)RegistrationAny
				small business concern that is majority owned and controlled by multiple
				venture capital companies and qualified for participation in the program
				authorized under paragraph (1) shall—
								(A)register with the
				Administrator on the date that the small business concern submits an
				application for an award under the SBIR program; and
								(B)indicate whether
				the small business concern is registered under subparagraph (A) in any SBIR
				proposal.
								(4)ComplianceA
				Federal agency described in paragraph (1) shall collect data regarding the
				number and dollar amounts of phase I, phase II, and all other categories of
				awards under the SBIR program, and the Administrator shall report on the data
				and the compliance of each such Federal agency with the maximum amounts under
				paragraph (1) as part of the annual report by the Administration under
				subsection (b)(7).
							(5)EnforcementIf
				a Federal agency awards more than the amount authorized under paragraph (1) for
				a purpose described in paragraph (1), the amount awarded in excess of the
				amount authorized under paragraph (1) shall be transferred to the funds for
				general SBIR programs from the non-SBIR research and development funds of the
				Federal agency within 60 days of the date on which the Federal agency awarded
				more than the amount authorized under paragraph (1) for a purpose described in
				paragraph
				(1).
							.
				(b)Technical and
			 conforming amendmentSection 3 of the Small Business Act (15
			 U.S.C. 632) is amended by adding at the end the following:
					
						(t)Venture capital
				companyIn this Act, the term venture capital
				company means an entity described in clause (i), (v), or (vi) of section
				121.103(b) of title 13, Code of Federal Regulations (or any successor
				thereto).
						.
				(c)Assistance for
			 determining affiliatesNot later than 30 days after the date of
			 enactment of this Act, the Administrator shall post on the website of the
			 Administration (with a direct link displayed on the homepage of the website of
			 the Administration or the SBIR website of the Administration)—
					(1)a clear
			 explanation of the SBIR affiliation rules under part 121 of title 13, Code of
			 Federal Regulations; and
					(2)contact
			 information for officers or employees of the Administration who—
						(A)upon request,
			 shall review an issue relating to the rules described in paragraph (1);
			 and
						(B)shall respond to
			 a request under subparagraph (A) not later than 20 business days after the date
			 on which the request is received.
						109.SBIR and STTR
			 special acquisition preferenceSection 9(r) of the Small Business Act (15
			 U.S.C. 638(r)) is amended by adding at the end the following:
				
					(4)Phase III
				awardsCongress intends that, to the greatest extent practicable,
				Federal agencies and Federal prime contractors shall issue Phase III awards,
				including sole source awards, to the SBIR and STTR award recipients that
				developed the
				technology.
					.
			110.Collaborating
			 with Federal laboratories and research and development centersSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is amended by adding at the end the
			 following:
				
					(dd)Collaborating
				with Federal laboratories and research and development centers
						(1)AuthorizationSubject
				to the limitations under this section, the head of each participating Federal
				agency may issue SBIR and STTR awards to any eligible small business concern
				that—
							(A)intends to enter
				into an agreement with a Federal laboratory or federally funded research and
				development center for portions of the activities to be performed under that
				award; or
							(B)has entered into
				a cooperative research and development agreement (as defined in section 12(d)
				of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a(d)))
				with a Federal laboratory.
							(2)ProhibitionNo
				Federal agency shall—
							(A)condition a SBIR
				or STTR award upon entering into agreement with any Federal laboratory or any
				federally funded laboratory or research and development center for any portion
				of the activities to be performed under that award;
							(B)approve an
				agreement between a small business concern receiving a SBIR or STTR award and a
				Federal laboratory or federally funded laboratory or research and development
				center, if the small business concern performs a lesser portion of the
				activities to be performed under that award than required by this section and
				by the SBIR and STTR Policy Directives; or
							(C)approve an
				agreement that violates any provision, including any data rights protections
				provision, of this section or the SBIR and the STTR Policy Directives.
							(3)ImplementationNot
				later than 180 days after the date of enactment of this subsection, the
				Administrator shall modify the SBIR Policy Directive and the STTR Policy
				Directive issued under this section to ensure that small business
				concerns—
							(A)have the
				flexibility to use the resources of the Federal laboratories and federally
				funded research and development centers; and
							(B)are not mandated
				to enter into agreement with any Federal laboratory or any federally funded
				laboratory or research and development center as a condition of an
				award.
							.
			111.Notice
			 requirementThe head of any
			 Federal agency involved in a case or controversy before any Federal judicial or
			 administrative tribunal concerning the SBIR program or the STTR program shall
			 provide timely notice, as determined by the Administrator, of the case or
			 controversy to the Administrator.
			IIOutreach and
			 commercialization initiatives
			201.Rural and
			 State outreach
				(a)OutreachSection 9 of the Small Business Act (15
			 U.S.C. 638) is amended by inserting after subsection (r) the following:
					
						(s)Outreach
							(1)Definition of
				eligible StateIn this
				subsection, the term eligible State means a State—
								(A)if the total value of contracts awarded to
				the State under this section during the most recent fiscal year for which data
				is available was less than $5,000,000; and
								(B)that certifies to the Administration
				described in paragraph (2) that the State will, upon receipt of assistance
				under this subsection, provide matching funds from non-Federal sources in an
				amount that is not less than 50 percent of the amount provided under this
				subsection.
								(2)Program
				authorityOf amounts made
				available to carry out this section for each of the fiscal years 2000 through
				2014, the Administrator may expend with eligible States not more than
				$5,000,000 in each such fiscal year in order to increase the participation of
				small business concerns located in those States in the programs under this
				section.
							(3)Amount of
				assistanceThe amount of
				assistance provided to an eligible State under this subsection in any fiscal
				year—
								(A)shall be equal to not more than 50 percent
				of the total amount of matching funds from non-Federal sources provided by the
				State; and
								(B)shall not exceed $100,000.
								(4)Use of
				assistanceAssistance
				provided to an eligible State under this subsection shall be used by the State,
				in consultation with State and local departments and agencies, for programs and
				activities to increase the participation of small business concerns located in
				the State in the programs under this section, including—
								(A)the establishment of quantifiable
				performance goals, including goals relating to
									(i)the number of program awards under this
				section made to small business concerns in the State; and
									(ii)the total amount of Federal research and
				development contracts awarded to small business concerns in the State;
									(B)the provision of competition outreach
				support to small business concerns in the State that are involved in research
				and development;
								(C)the development and dissemination of
				educational and promotional information relating to the programs under this
				section to small business concerns in the State; and
								(D)the establishment
				of initiatives to reach out to women and minorities with the goal of increasing
				their involvement in the SBIR and STTR
				programs.
								
				(b)Federal and
			 State Program ExtensionSection 34 of the Small Business Act(15
			 U.S.C. 657d) is amended—
					(1)in subsection
			 (h), by striking 2001 through 2005 each place it appears and
			 inserting 2009 through 2014; and
					(2)in subsection
			 (i), by striking 2005 and inserting 2014.
					(c)Rural
			 areasSection 34(e)(2) of the
			 Small Business Act (15 U.S.C. 657d(e)(2)) is amended—
					(1)by redesignating subparagraphs (C) and (D)
			 as subparagraphs (D) and (E), respectively; and
					(2)by inserting
			 after subparagraph (B) the following:
						
							(C)Rural
				areas
								(i)In
				generalExcept as provided in clause (ii), the non-Federal share
				of the cost of the activity carried out using an award or under a cooperative
				agreement under this section shall be 50 cents for each Federal dollar that
				will be directly allocated by a recipient described in paragraph (A) to serve
				small business concerns located in a rural area.
								(ii)Enhanced rural
				awardsFor a recipient located in a rural area that is located in
				a State described in subparagraph (A)(i), the non-Federal share of the cost of
				the activity carried out using an award or under a cooperative agreement under
				this section shall be 35 cents for each Federal dollar that will be directly
				allocated by a recipient described in paragraph (A) to serve small business
				concerns located in the rural area.
								(iii)Definition of
				rural areaIn this subparagraph, the term rural area
				has the meaning given that term in section 1393(a)(2)) of the Internal Revenue
				Code of
				1986.
								.
					202.SBIR–STEM
			 Workforce Development Grant Pilot Program
				(a)Pilot program
			 establishedFrom amounts made available to carry out this
			 section, the Administrator shall establish a SBIR–STEM Workforce Development
			 Grant Pilot Program to encourage the business community to provide workforce
			 development opportunities for college students, in the fields of science,
			 technology, engineering, and math (in this section referred to as STEM
			 college students), by providing a SBIR bonus grant.
				(b)Eligible
			 entities definedIn this section the term eligible
			 entity means a grantee receiving a grant under the SBIR Program on the
			 date of the bonus grant under subsection (a) that provides an internship
			 program for STEM college students.
				(c)AwardsAn
			 eligible entity shall receive a bonus grant equal to 10 percent of either a
			 Phase I or Phase II grant, as applicable, with a total award maximum of not
			 more than $10,000 per year.
				(d)EvaluationFollowing
			 the fourth year of funding under this section, the Administrator shall submit a
			 report to Congress on the results of the SBIR–STEM Workforce Development Grant
			 Pilot Program.
				(e)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section—
					(1)$1,000,000 for
			 fiscal year 2010;
					(2)$1,000,000 for
			 fiscal year 2011;
					(3)$1,000,000 for
			 fiscal year 2012;
					(4)$1,000,000 for
			 fiscal year 2013; and
					(5)$1,000,000 for
			 fiscal year 2014.
					203.Technical
			 assistance for awardeesSection 9(q)(3) of the Small Business Act
			 (15 U.S.C. 638(q)(3)) is amended—
				(1)in subparagraph
			 (A), by striking $4,000 and inserting
			 $5,000;
				(2)in subparagraph
			 (B)—
					(A)by striking
			 with funds available from their SBIR awards and inserting
			 which shall be in addition to the amount of the recipient’s
			 award;
					(B)by striking
			 $4,000 and inserting $5,000; and
					(C)by striking the
			 period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following:
					
						(C)FlexibilityIn
				carrying out subparagraphs (A) and (B), each Federal agency shall provide the
				allowable amounts to a recipient that meets the eligibility requirements under
				the applicable subparagraph, if the recipient requests to seek technical
				assistance from an individual or entity other than the vendor selected under
				paragraph (2) by the Federal agency.
						(D)LimitationA
				Federal agency may not—
							(i)use the amounts
				authorized under subparagraph (A) or (B) unless the vendor selected under
				paragraph (2) provides the technical assistance to the recipient; or
							(ii)enter a contract
				with a vendor under paragraph (2) under which the amount provided for technical
				assistance is based on total number of Phase I or Phase II
				awards.
							.
				204.Commercialization
			 pilot program at Department of DefenseSection 9(y) of the Small Business Act (15
			 U.S.C. 638(y)) is amended—
				(1)in paragraph
			 (1)—
					(A)by inserting
			 or Small Business Technology Transfer Program after Small
			 Business Innovation Research Program; and
					(B)by adding at the
			 end the following: The authority to create and administer a
			 Commercialization Pilot Program under this subsection may not be construed to
			 eliminate or replace any other SBIR program or STTR program that enhances the
			 insertion or transition of SBIR or STTR technologies, including any such
			 program in effect on the date of enactment of the National Defense
			 Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat.
			 3136).;
					(2)in paragraph (2),
			 by inserting or Small Business Technology Transfer Program after
			 Small Business Innovation Research Program;
				(3)by redesignating
			 paragraphs (5) and (6) as paragraphs (7) and (8), respectively;
				(4)by inserting
			 after paragraph (4) the following:
					
						(5)Insertion
				incentivesFor any contract with a value of not less than
				$100,000,000, the Secretary of Defense is authorized to—
							(A)establish goals
				for transitioning Phase III technologies in subcontracting plans; and
							(B)require a prime
				contractor on such a contract to report the number and dollar amount of
				contracts entered into by that prime contractor for Phase III SBIR or STTR
				projects.
							(6)Goal for SBIR
				and STTR technology insertionThe Secretary of Defense
				shall—
							(A)set a goal to
				increase the number of Phase II SBIR contracts and the number of Phase II STTR
				contracts awarded by that Secretary that lead to technology transition into
				programs of record or fielded systems;
							(B)use incentives in
				effect on the date of enactment of the SBIR/STTR Reauthorization Act of 2008, or
				create new incentives, to encourage agency program managers and prime
				contractors to meet the goal under subparagraph (A); and
							(C)include in the
				annual report to Congress the percentage of contracts described in subparagraph
				(A) awarded by that Secretary, which shall include information on the ongoing
				status of projects funded through the Commercialization Pilot Program and
				efforts to transition these technologies into programs of record or fielded
				systems.
							;
				and
				(5)in paragraph (8),
			 as so redesignated, by striking fiscal year 2009 and inserting
			 fiscal year 2014.
				205.Commercialization
			 Pilot Program for civilian agenciesSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is amended by adding at the end the
			 following:
				
					(ee)Pilot
				program
						(1)AuthorizationExcept
				for the Department of Defense, the head of each participating Federal agency
				may set aside not more than 10 percent of the SBIR and STTR funds of such
				agency for further technology development, testing, and evaluation of SBIR and
				STTR Phase II technologies (in this section referred to as a pilot
				program).
						(2)Requirements
							(A)In
				generalA Federal agency may not establish a pilot program unless
				such agency makes a written application to the Administrator, not less than 90
				days prior to the beginning of the fiscal year in which such pilot program is
				to be established, based on a compelling reason that additional investment in
				SBIR or STTR technologies is required due to unusually high regulatory, systems
				integration, or other costs relating to development or manufacturing of
				identifiable, highly promising small business technologies or a class of such
				technologies expected to substantially advance the agency's mission.
							(B)DeterminationThe
				Administrator shall—
								(i)make a
				determination regarding an application submitted under subparagraph (A) not
				later than 30 days before the beginning of the fiscal year for which such
				application is submitted;
								(ii)publish such
				decision in the Federal Register; and
								(iii)make a copy of
				such decision, and any related materials available to the Committee on Small
				Business and Entrepreneurship of the Senate and the Committee on Small Business
				of the House of Representatives.
								(C)Maximum
				amountNo award under a pilot program may be made in excess of 2
				times the dollar amounts generally established for Phase II awards under this
				section.
							(D)MatchingNo
				award may be made under a pilot program unless new private, Federal non-SBIR,
				or Federal non-STTR funding which at least matches the award from the Federal
				agency is dedicated towards SBIR or STTR Phase II technology.
							(E)EligibilityAwards
				under a pilot program may be made to any applicant that is eligible to receive
				a Phase III award related to such SBIR or STTR Phase II technology.
							(F)RegistrationApplicants
				receiving awards under a pilot program shall register with the Administrator in
				a publicly available registry.
							(G)TerminationThe
				authority to establish a pilot program under this section expires at the end of
				fiscal year
				2014.
							.
			206.Nanotechnology
			 initiative
				(a)In
			 generalSection 9 of the
			 Small Business Act (15 U.S.C. 638), as amended by this Act, is amended by
			 adding at the end the following:
					
						(ff)Nanotechnology
				initiativeEach Federal agency participating in the SBIR or STTR
				program shall encourage the submission of applications for support of
				nanotechnology related projects to such
				program.
						.
				(b)SunsetEffective
			 October 1, 2014, subsection (ff) of the Small Business Act, as added by
			 subsection (a) of this section, is repealed.
				207.Accelerating
			 curesThe Small Business Act
			 (15 U.S.C. 631 et seq.) is amended—
				(1)by redesignating section 44 as section 45;
			 and
				(2)by inserting
			 after section 43 the following:
					
						44.Small Business
				Innovation Research Program
							(a)NIH cures
				pilot
								(1)EstablishmentAn
				independent advisory board shall be established at the National Academy of
				Sciences to conduct periodic evaluations of the SBIR program (as that term is
				defined in section 9) of all the National Institutes of Health (referred to in
				this section as the NIH) institutes and centers for the purpose
				of improving the management of the SBIR program through data-driven
				assessment.
								(2)Membership
									(A)In
				generalThe advisory board shall consist of—
										(i)the Director of
				the NIH, the Director of the SBIR program, senior NIH agency managers, industry
				experts, and other program stakeholders; and
										(ii)awardees under
				the SBIR program of the NIH.
										(B)Equal
				representationThe number of members of the advisory board
				described in clause (i) of subparagraph (A) shall be equal to the number of
				members of the advisory board described in clause (ii) of subparagraph
				(A).
									(b)Addressing data
				gapsIn order to enhance the evidence-base guiding SBIR program
				decisions and changes, the Director of the SBIR program of the NIH shall
				address the gaps and deficiencies in the data collection concerns identified in
				the 2007 National Academies of Science’s report entitled An Assessment
				of the Small Business Innovation Research Program at the NIH.
							(c)Pilot
				program
								(1)In
				generalThe Director of the SBIR program of the NIH may initiate
				a pilot program, under a formal mechanism for designing, implementing, and
				evaluating pilot programs, to spur innovation and to test new strategies that
				may enhance the development of cures and therapies.
								(2)ConsiderationsThe
				Director of the SBIR program of the NIH may consider conducting a pilot program
				to include individuals with successful SBIR program experience in study
				sections, hiring individuals with small business development experience for
				staff positions, separating the commercial and scientific review processes, and
				examining the impact of the trend toward larger awards on the overall
				program.
								(d)Report to
				CongressThe Director of the NIH shall submit an annual report to
				Congress and the independent advisory board described in subsection (a) on the
				activities of the SBIR program of the NIH under this section.
							(e)SBIR grants and
				contracts
								(1)In
				generalIn awarding grants and contracts under the SBIR program
				of the NIH each SBIR program manager shall place an emphasis on applications
				that identify from the onset products and services that may enhance the
				development of cures and therapies.
								(2)Examination of
				commercialization and other metricsThe independent advisory
				board described in subsection (a) shall evaluate the implementation of the
				requirement under paragraph (1) by examining increased commercialization and
				other metrics, to be determined and collected by the SBIR program of the
				NIH.
								(3)Phase I and
				IITo the greatest extent practicable, the Director of the SBIR
				program of the NIH shall reduce the time period between Phase I and Phase II
				funding of grants and contracts under the SBIR program of the NIH to 6
				months.
								(f)LimitNot
				more than a total of 1 percent of the extramural budget (as defined in section
				9 of the Small Business Act (15 U.S.C. 638)) of the NIH for research or
				research and development may be used for the pilot programs under subsection
				(c) and to carry out subsection (e).
							(g)SunsetThis
				section shall cease to be effective on the date that is 5 years after the date
				of enactment of the SBIR/STTR Reauthorization
				Act of
				2008.
							.
				IIIOversight and
			 evaluation
			301.Streamlining
			 annual evaluation requirementsSection 9(b) of the Small Business Act (15
			 U.S.C. 638(b)), as amended by section 103 of this Act, is amended—
				(1)in paragraph
			 (7)—
					(A)by striking
			 STTR programs, including the data and inserting the following:
			 “STTR programs, including—
						
							(A)the
				data
							;
					(B)by striking
			 (g)(10), (o)(9), and (o)(15), the number and all that follows
			 through under each of the SBIR and STTR programs, and a
			 description and inserting the following: “(g)(8) and (o)(9); and
						
							(B)the number of
				proposals received from, and the number and total amount of awards to, HUBZone
				small business concerns and firms with venture capital investment (including
				those majority owned and controlled by multiple venture capital firms) under
				each of the SBIR and STTR programs;
							(C)a description of
				the extent to which each Federal agency is increasing outreach and awards to
				firms owned and controlled by women and minorities under each of the SBIR and
				STTR programs;
							(D)general
				information about the implementation and compliance with the allocation of
				funds for firms majority owned and controlled by multiple venture capital firms
				under each of the SBIR and STTR programs;
							(E)a detailed
				description of appeals of Phase III awards and notices of noncompliance with
				the SBIR and the STTR Policy Directives filed by the Administrator with Federal
				agencies; and
							(F)a
				description
							;
				and
					(2)by inserting
			 after paragraph (7) the following:
					
						(8)to coordinate the
				implementation of electronic databases at each of the participating agencies,
				including the technical ability of the participating agencies to electronically
				share
				data;
						.
				302.Data
			 collection from agencies for SBIRSection 9(g) of the Small Business Act (15
			 U.S.C. 638(g)) is amended—
				(1)by striking
			 paragraph (10);
				(2)by redesignating
			 paragraphs (8) and (9) as paragraphs (9) and (10), respectively;
				(3)by inserting
			 after paragraph (7) the following:
					
						(8)collect, and maintain in a common format in
				accordance with the simplified reporting requirements under subsection (v),
				such information from awardees as is necessary to assess the SBIR program,
				including information necessary to maintain the database described in
				subsection (k), including—
							(A)whether an awardee—
								(i)has venture capital or is majority owned
				and controlled by multiple venture capital firms, and, if so—
									(I)the amount of venture capital that the
				awardee has received as of the date of the award; and
									(II)the amount of
				additional capital that the awardee has invested in the SBIR technology, which
				shall be collected on an annual basis;
									(ii)has an investor who—
									(I)is an individual who is not a citizen of
				the United States or a lawful permanent resident of the United States, and if
				so, the name of any such individual; or
									(II)is a person that is not an individual and
				is not organized under the laws of a State or the United States, and if so the
				name of any such person;
									(iii)is owned by a woman or has a woman as a
				principal investigator;
								(iv)is owned by a minority or has a minority as
				a principal investigator;
								(v)received assistance under the FAST program
				under section 34 or the outreach program under subsection (s); or
								(vi)is university faculty or a university
				student; and
								(B)a justification statement from the agency,
				if an awardee receives an award in an amount that is more than the award
				guidelines under this section;
							; and
				
				(4)in paragraph
			 (10), as so redesignated, by adding and at the end.
				303.Data
			 collection from agencies for STTRSection 9(o) of the Small Business Act (15
			 U.S.C. 638(o)) is amended—
				(1)by striking
			 paragraph (9) and inserting the following:
					
						(9)collect, and
				maintain in a common format in accordance with the simplified reporting
				requirements under subsection (v), such information from applicants and
				awardees as is necessary to assess the STTR program outputs and outcomes,
				including information necessary to maintain the database described in
				subsection (k), including—
							(A)whether an applicant or awardee—
								(i)has venture capital or is majority owned
				and controlled by multiple venture capital firms, and, if so—
									(I)the amount of venture capital that the
				applicant or awardee has received as of the date of the application or award,
				as applicable; and
									(II)the amount of
				additional capital that the applicant or awardee has invested in the SBIR
				technology, which shall be collected on an annual basis;
									(ii)has an investor who—
									(I)is an individual who is not a citizen of
				the United States or a lawful permanent resident of the United States, and if
				so, the name of any such individual; or
									(II)is a person that is not an individual and
				is not organized under the laws of a State or the United States, and if so the
				name of any such person;
									(iii)is owned by a woman or has a woman as a
				principal investigator;
								(iv)is owned by a minority or has a minority as
				a principal investigator;
								(v)received assistance under the FAST program
				under section 34 or the outreach program under subsection (s); or
								(vi)is university faculty or a university
				student; and
								(B)a justification
				statement from the agency, if an awardee receives an award in an amount that is
				more than the award guidelines under this
				section;
							;
				(2)in paragraph
			 (14), by adding and at the end;
				(3)by striking
			 paragraph (15); and
				(4)by redesignating
			 paragraph (16) as paragraph (15).
				304.Public
			 databaseSection 9(k)(1) of
			 the Small Business Act (15 U.S.C. 638(k)(1)) is amended—
				(1)in subparagraph
			 (D), by striking and at the end;
				(2)in subparagraph
			 (E), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(F)for each small business concern that has
				received a Phase I or Phase II SBIR or STTR award from a Federal agency,
				whether the small business concern—
							(i)has venture capital and, if so, whether the
				small business concern is registered as majority owned and controlled by
				multiple venture capital companies as required under subsection (cc)(3);
							(ii)is owned by a woman or has a woman as a
				principal investigator;
							(iii)is owned by a minority or has a minority as
				a principal investigator;
							(iv)received assistance under the FAST program
				under section 34 or the outreach program under subsection (s); or
							(v)is owned by university faculty or a
				university
				student.
							.
				305.Government
			 databaseSection 9(k)(2) of
			 the Small Business Act (15 U.S.C. 638(k)(2)) is amended—
				(1)by redesignating subparagraphs (C), (D),
			 and (E) as subparagraphs (D), (E), and (F), respectively;
				(2)by inserting
			 after subparagraph (B) the following:
					
						(C)includes, for
				each awardee—
							(i)the name, size,
				location, and any identifying number assigned by the Administration;
							(ii)whether the
				awardee has venture capital, and, if so—
								(I)the amount of
				venture capital as of the date of the award;
								(II)the percentage
				of ownership of the awardee held by a venture capital firm, including whether
				the awardee is majority owned and controlled by multiple venture capital firms;
				and
								(III)the amount of
				additional capital that the awardee has invested in the SBIR technology, which
				shall be collected on an annual basis;
								(iii)the names and
				locations of any affiliates of the awardee;
							(iv)the number of
				employees of the awardee;
							(v)the number of
				employees of the affiliates of the awardee; and
							(vi)the names and
				percentage of ownership of the awardee held by—
								(I)an individual who
				is not a citizen of the United States or a lawful permanent resident of the
				United States; or
								(II)a person that is
				not an individual and is not organized under the laws of a State or the United
				States;
								;
				and
				(3)in subparagraph
			 (D), as so redesignated—
					(A)in clause (ii),
			 by striking and at the end; and
					(B)by adding at the
			 end, the following:
						
							(iv)whether the
				applicant was majority owned and controlled by multiple venture capital firms;
				and
							(v)the number of
				employees of the
				applicant;
							.
					306.Accuracy in
			 funding base calculations
				(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, and every 3 years thereafter, the
			 Comptroller General of the United States shall—
					(1)conduct a fiscal
			 and management audit of the SBIR program and the STTR program for the
			 applicable period to determine whether Federal agencies are complying with the
			 allocation requirements of this title and the amendments made by this
			 title;
					(2)assess the extent
			 of compliance with the requirements of subparagraphs (A) and (B) of section
			 9(i)(2) of the Small Business Act (15 U.S.C. 638(i)(2)) by participating
			 agencies and the Administration;
					(3)assess whether it
			 would be more consistent and effective to base the amount of the allocations
			 under the SBIR program and the STTR program on a percentage of the research and
			 development budget of a Federal agency, rather than the extramural budget of
			 the Federal agency;
					(4)determine the
			 portion of the extramural research or research and development budget of a
			 Federal agency that each Federal agency is spending for administrative purposes
			 relating to the SBIR program or STTR program, and for what specific purposes,
			 including whether and, if so, the portion of such budget the Federal agency is
			 spending for salaries and expenses, travel to visit applicants, outreach
			 events, marketing, and technical assistance; and
					(5)submit a report
			 to the Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives regarding the audit
			 conducted under paragraph (1), the assessments required under paragraphs (2)
			 and (3), and the determination made under paragraph (4).
					(b)Definition of
			 applicable periodIn this section, the term applicable
			 period means—
					(1)for the first
			 report submitted under this section, the period beginning on October 1, 2000,
			 and ending on September 30 of the last full fiscal year before the date of
			 enactment of this Act for which information is available; and
					(2)for the second
			 and each subsequent report submitted under this section, the period—
						(A)beginning on
			 October 1 of the first fiscal year after the end of the most recent full fiscal
			 year relating to which a report under this section was submitted; and
						(B)ending on
			 September 30 of the last full fiscal year before the date of the report.
						307.Continued
			 evaluation by the National Academy of SciencesSection 108 of the Small Business
			 Reauthorization Act of 2000 (Public Law 106–554; 114 Stat. 2763A–671) is
			 amended by adding at the end the following:
				
					(e)Extensions and
				enhancements of authority
						(1)In
				generalNot later than 6 months after the date of enactment of
				the SBIR/STTR Reauthorization Act of
				2008, the head of each agency described in subsection (a), in
				consultation with the Small Business Administration, shall cooperatively enter
				into an agreement with the National Academy of Sciences for the National
				Research Council to conduct a study described in subsection (a)(1) and make
				recommendations described in subsection (a)(2) not later than 4 years after the
				date of enactment of the SBIR/STTR
				Reauthorization Act of 2008, and every 4 years thereafter.
						(2)ReportingAn
				agreement under paragraph (1) shall require that not later than 4 years after
				the date of enactment of the SBIR/STTR
				Reauthorization Act of 2008, and every 4 years thereafter, the
				National Research Council shall submit to the head of the agency entering into
				the agreement, the Committee on Small Business and Entrepreneurship of the
				Senate, and the Committee on Small Business of the House of Representatives a
				report regarding the study conducted under paragraph (1) and containing the
				recommendations described in paragraph
				(1).
						.
			308.Technology
			 insertion reporting requirementsSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is amended by adding at the end the
			 following:
				
					(gg)Phase III
				reportingThe annual SBIR or STTR report to Congress by the
				Administration under subsection (b)(7) shall include, for each Phase III award
				by the Federal agency—
						(1)the name of the
				contracting agency;
						(2)the identity of
				the agency or company making the Phase III award;
						(3)the identity of
				the company or individual receiving the Phase III award;
						(4)the dollar amount
				of the Phase III award; and
						(5)the Federal
				agency, or component of a Federal agency, making the Phase III
				award.
						.
			309.Intellectual
			 property protections
				(a)In
			 generalThe Comptroller General of the United States shall
			 conduct a study of the SBIR program to assess whether—
					(1)Federal agencies
			 are adhering to the data rights protections for SBIR awardees and the
			 technologies of SBIR awardees;
					(2)the laws and
			 policy directives intended to clarify the scope of data rights, including in
			 prototypes and mentor-protégé relationships and agreements with Federal
			 laboratories, are sufficient to protect SBIR awardees; and
					(3)there is an
			 effective grievance tracking process for SBIR awardees who have grievances
			 against a Federal agency regarding data rights and a process for resolving
			 those grievances.
					(b)ReportNot
			 later than 18 months after the date of enactment of this Act, the Comptroller
			 General shall submit to the Committee on Small Business and Entrepreneurship of
			 the Senate and the Committee on Small Business of the House of Representatives
			 a report regarding the study conducted under subsection (a).
				IVPolicy
			 directives
			401.Conforming
			 amendments to the SBIR and the STTR policy directives
				(a)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Administrator shall
			 promulgate amendments to the SBIR Policy Directive and the STTR Policy
			 Directive to conform such directives to this Act and the amendments made by
			 this Act.
				(b)Publishing SBIR
			 Policy Directive and the STTR Policy Directive in the Federal
			 RegisterThe Administration shall publish the amended SBIR Policy
			 Directive and the amended STTR Policy Directive in the Federal Register.
				
	
		August 22 (legislative
		  day, August 1), 2008
		 Reported without amendment
	
